Citation Nr: 0402905	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of a right knee injury.

2.  Entitlement to a compensable initial disability rating 
for tension headaches with cervical pain.  

3.  Entitlement to a compensable initial disability rating 
for hemorrhoids.

4.  Entitlement to a compensable initial disability rating 
for allergic dermatitis.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
September 1975 until his retirement in September 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to a compensable initial evaluation 
for tension headaches with cervical pain is decided herein 
while the other issues on appeal are addressed in the remand 
that follows the order section of this decision.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran's headaches result in no prostrating attacks 
and the veteran has no separate pathology of the cervical 
spine.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for tension 
headaches with cervical pain have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as the initial evaluation issue currently before 
the Board.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board 
is bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

In any event, the Board notes that the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the evidence and information required 
from him, and the assistance that VA would provide to obtain 
evidence on his behalf.  In addition, all evidence pertinent 
to this claim has been obtained and the veteran has been 
afforded an appropriate VA examination.  Therefore, the Board 
is satisfied that no further development of the record is 
required with respect this claim.

Evidentiary Background  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Service medical records show that the veteran was treated on 
several occasions for headaches.  In December 1978, he 
complained of a headache with no other symptoms.  Subsequent 
medical records show continued complaints of headache with 
associated neck stiffness.  In May 1996, the veteran was 
diagnosed with chronic muscle tension in the neck associated 
with stress.  He was treated with medication and relaxation 
training.  
 
Following his retirement from the Air Force, the veteran was 
afforded a VA general medical examination in November 2000.  
The examiner reviewed the veteran's medical records in 
conjunction with the examination.  The veteran reported a 
history of neck pain since 1985.  He believed that this neck 
pain was related to stress.  Examination of the cervical 
spine revealed full range of motion in all planes without 
significant pain.  No paravertebral atrophy was present.  X-
ray findings with respect to the cervical spine were noted to 
be within normal limits.  The examiner concluded that no 
disability of the cervical spine was found.

The veteran was also afforded a VA neurological examination 
in November 2000.  He reported that his headaches began in 
1985 when he received a promotion in rank.  He reported that 
his headaches occur two to three times a week; however, the 
examination report notes that "he said they are not very 
severe."  His headaches would last for an hour or so and 
were mainly a dull ache in his temples.  There were no 
associated symptoms.  The only precipitant that the veteran 
was aware of was tension.  Neurological examination was 
negative except for ongoing back and neck pain.  An 
impression of tension headaches was rendered. 

Also of record are VA and private treatment records, but they 
do not document treatment or evaluation of the veteran for 
headaches or cervical spine disability.  

In his January 2002 notice of disagreement and April 2002 
substantive appeal, the veteran reported that he had daily 
headaches with associated cervical pain.  At times, his 
headaches and pain would cause nausea and distortion of 
vision. 

Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

There is no diagnostic code for tension headaches.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

The veteran's headaches are currently rated as analogous to 
migraines.  A 10 percent disability rating is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 
noncompensable evaluation is appropriate for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Although the description of his headaches provided by the 
veteran in his notice of disagreement and substantive appeal 
is different from that provided at the VA examination, on 
neither occasion did he allege that he has prostrating 
attacks.  Moreover, his headaches have been found to be of 
the tension type rather than the migraine type and there is 
neither medical nor any other evidence of the prostrating 
attacks required for a compensable evaluation for this 
disability. 

The Board has also considered whether a compensable 
evaluation is warranted on the basis of cervical pain.  While 
service connection has been recognized for cervical pain as a 
manifestation of the tension headaches, the medical evidence 
clearly indicates that the veteran has no current pathology 
of the cervical spine.  In fact, no objective evidence of 
cervical pain was found on the VA examination in November 
2000 and there is no other post-service medical evidence of 
cervical pain.  Rather, the record simply shows the presence 
of tension headaches.  Therefore, there is no appropriate 
basis for assigning a compensable rating for cervical pain.   

The Board has considered all potentially applicable 
diagnostic codes but has found no schedular basis for 
assigning a compensable rating for this disability. 
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The veteran has not required frequent 
hospitalization for this disability, there is no indication 
in the record that the manifestations of this disability are 
unusual or exceptional, and there is no indication that the 
disability has resulted in any industrial inadaptability.  In 
sum, there is no reason to believe that the average 
industrial impairment from this disability would be to a 
compensable degree.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

A compensable initial disability evaluation for tension 
headaches with cervical pain is denied.  

REMAND

As a preliminary matter, the Board notes that the veteran has 
not been afforded a VA examination of any of the disabilities 
at issue since November 2000 when he was provided VA 
neurological and general medical examinations.  

The report of the general medical examination of the 
veteran's right knee is clearly inadequate for rating 
purposes because the examiner failed to address all pertinent 
disability factors, such as functional impairment due to pain 
and functional impairment on repeated use and during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Similarly, while the veteran was noted to have hemorrhoids 
during the November 2000 general medical examination, the 
examination report does not describe the veteran's 
hemorrhoids in terms of the pertinent rating criteria. 

In addition, the veteran has asserted that since the VA 
examination in November 2000, his skin disability and 
hemorrhoids have increased in severity and his hemorrhoids 
bleed with every bowel movement.  

The Board further notes that since the RO's most recent 
consideration of the veteran's claim for a higher initial 
rating for allergic dermatitis, the schedular criteria for 
evaluating skin disabilities were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The amended criteria are codified at 38 C.F.R. § 4.118 
(2003).  The November 2000 VA examination report does not 
provide the information required for rating the veteran's 
skin disability under the revised criteria.  

Finally, the Board notes that the record does not reflect 
that the RO has undertaken all indicated development to 
obtain any outstanding treatment records pertinent to the 
veteran's claims.

In light of these circumstances, this case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment or evaluation of the veteran 
for any of the disabilities at issue.  

2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the severity of his service-connected 
hemorrhoids.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  .

The examiner should describe any 
currently present hemorrhoids, and 
specifically indicate whether the 
hemorrhoids are large, thrombotic, 
and/or irreducible; whether there is 
excessive redundant tissue, 
evidencing frequent recurrences; 
whether there are associated 
fissures; and whether there is 
persistent bleeding with secondary 
anemia.  

In addition, the examiner should 
provide an opinion as to whether the 
hemorrhoids are mild, moderate or of 
greater severity.  The examiner 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected right 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  The  veteran should also be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
allergic dermatitis.  

The claims folder must be made 
available to and reviewed by the 
examiner.  Unretouched photographs 
depicting any disfiguring lesions 
must be taken and associated with 
the claims folder.  

The examiner should be informed of 
the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2003) 
and requested to address all of the 
applicable rating criteria.  The 
examiner should also be requested to 
provide an opinion, with the 
supporting rationale, concerning the 
impact of the disability on the 
veteran's ability to work.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Then, the RO should readjudicate the 
veteran's claims.  With respect to the 
veteran's skin disability, the RO should 
consider the former criteria in 
evaluating the disability during the 
period prior to August 30, 2002, and the 
revised criteria in evaluating the 
disability during the period beginning 
August 30, 2002.   

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



